DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP and Survey & Certification
SMDL # 10-007
May 10, 2010
Dear State Medicaid Director:
This letter updates the March 5, 2010, letter outlining the methodology for the recalculation of
the State Phased-down Contribution rates based on the increased Federal matching rates
calculated in accordance with Section 5001 of the American Recovery and Reinvestment Act
2010. As stated in that letter, CMS would notify you of the State contribution per-capita rates
for full-benefit dual eligible individuals enrolled in Part D on a quarterly basis prior to each fiscal
quarter through December 2010. For the third quarter of FY 2010, April through June 2010,
these rates are unchanged from those rates used for Quarter 2, 2010 as contained in our letter to
you dated March 5, 2010. For States with credit balances sufficient to cover the full amount due,
you may continue to not pay until your credit balance is eliminated.
Thank you for your continued support. If you have questions regarding this information or any
of the phased-down State Contribution per capita rates, you may contact Denise Franz at
denise.franz@cms.hhs.gov or at 410-786-6117.
Sincerely,
/s/
Cindy Mann
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health

Page 2 – State Medicaid Director
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans M.P.H.
Chief, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

